 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9
10
11   KYLE PETERSEN ,                                     Case No.: 1:19-cv-00138-DAD-EPG
12                  Plaintiff,
                                                         ORDER DENYING AS MOOT PLAINTIFF’S
13          v.                                           MOTION REQUESTING THE COURT TAKE
                                                         JUDICIAL NOTICE
14   ANTHONY SIMS, JR., and NICHOLAS
     TORRES,                                             (ECF No. 34)
15             Defendants.
16
17          Plaintiff, Kyle Petersen, is proceeding pro se and in forma pauperis in this civil rights action,
18   pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971). Plaintiff has filed
19   a motion requesting that the Court take judicial notice of a related criminal case. (ECF No. 34.)
20          The Court previously issued a Screening Order in which the Court took judicial notice of the
21   same criminal case that is the subject of Plaintiff’s motion, United States v. Peterson, No. 1:17-cr-
22   00255-LJO-SKO. (ECF No. 14 at 6 n.1.) Accordingly, Plaintiff’s request that the Court take judicial
23   notice of the related criminal case is moot. However, to the extent Plaintiff requests judicial notice of
24   specific facts from this related criminal case, the motion will be denied without prejudice to renewal
25   once defendants have been served and have entered an appearance in this case.
26          IT IS ORDERED that Plaintiff’s motion for judicial notice of related criminal case United
27   States v. Peterson, No. 1:17-cr-00255-LJO-SKO is DENIED as moot, but to the extent Plaintiff seeks
28   judicial notice of specific facts from this related criminal case, the motion is DENIED without

                                                         1
 1   prejudice to renewal once the defendant have been served and have entered an appearance in the case.

 2
     IT IS SO ORDERED.
 3
 4      Dated:    December 16, 2019                         /s/
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
